         Case 1:11-cr-00205-AKH Document 45 Filed 03/22/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                      March 19, 2021



By ECF                                     6RRUGHUHG
The Honorable Alvin K. Hellerstein
United States District Judge               V+RQ$OYLQ.+HOOHUVWHLQ
Southern District of New York              0DUFK
United State Courthouse
500 Pearl Street, Courtroom 14D
New York, New York 10007

       Re:     United States v. Cliver Antonio Alcala Cordones, S2 11 Cr. 205 (AKH)

Dear Judge Hellerstein:

        The parties understand that the Court has adjourned the upcoming conference until April
12, 2021, at 10:30 a.m. The parties respectfully requests that, in light of the COVID-19 pandemic
and to allow for the continued review of discovery, the Court exclude time through the date of the
new conference, in the interests of justice pursuant to 18 U.S.C. § 3161(h)(7)(A). Defense counsel
consents to this request.

                                                      Respectfully submitted,
                                                      AUDREY STRAUSS
                                                      Acting United States Attorney


                                                By:          /s/
                                                      Matthew Laroche
                                                      Jason A. Richman
                                                      Benjamin Schrier
                                                      Kyle Wirshba
                                                      Assistant United States Attorneys
                                                      (212) 637-2420/2589/1062/2493

cc:    Defense counsel (by ECF)
